Filed with the Securities and Exchange Commission on February 11, 2016 1933 Act Registration File No. 333-158133 1940 Act File No. 811-22282 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 16 x And REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ Amendment No. 17 x (Check appropriate box or boxes.) Cook & Bynum Funds Trust (Exact name of Registrant as Specified in Charter) 2830 Cahaba Road, Birmingham, AL 35223 (Address of Principal Executive Office)(Zip Code) 205-994-2815 (Registrant’s Telephone Number, including Area Code) Mr. J. Dowe Bynum 2830 Cahaba Road, Birmingham, AL 35223 (Name and Address of Agent for Service) With copies to: David J. Baum, Esq. Alston & Bird LLP treet, N.W. Washington, DC 20004 Approximate Date of Proposed Public Offering: As soon as practicable following effective date. It is proposed that this filing will become effective (check appropriate box) x immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 16 to the Registration Statement of Cook & Bynum Funds Trust (the “Trust”) on FormN-1A hereby incorporates PartsA, B and C from the Trust‘s PEANo.15 on FormN-1A filed January 27, 2016.This PEANo.16 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.15 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness of their Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 16 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, hereunto duly authorized in the City of Birmingham and State of Alabama on the 11th day of February, 2016. COOK & BYNUM FUNDS TRUST /s/Richard P. Cook* By: Richard P. Cook President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated: NAME TITLE DATE /s/ Richard P. Cook* President February 11, 2016 Richard P. Cook /s/ Christopher M. Remington Treasurer February 11, 2016 Christopher M. Remington /s/ J. Dowe Bynum* Secretary, Vice President & Trustee February 11, 2016 J. Dowe Bynum /s/ Charles H. Ogburn* Trustee February 11, 2016 Charles H. Ogburn /s/ Bruce F. Rogers* Trustee February 11, 2016 Bruce F. Rogers /s/ Donald P. Carson* Trustee February 11, 2016 Donald P. Carson By: /s/ David J. Baum David J. Baum Attorney-In-Fact Date: February 11, 2016 *David J. Baum signs this document on behalf of each of the foregoing persons pursuant to the Powers of Attorney. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB
